August 14, 2013 State Street Bank and Trust Company John Hancock Tower 200 Clarendon Street Boston, Massachusetts 02116 Attention:Carol Agranat, Vice President – JHT/17 Re:Mercer Funds (the “Fund”) Ladies and Gentlemen: Please be advised that the undersigned Fund has established a new series of shares to be known as Mercer Opportunistic Fixed Income Fund (the “Portfolio”). In accordance with Section 12 of the Transfer Agency and Service Agreement dated as of June 7, 2012 by and between the Fund and State Street Bank and Trust Company (“State Street”) (as amended, restated, supplemented or otherwise modified from time to time, the “Transfer Agency Agreement”), the undersigned Fund hereby requests that State Street act as Transfer Agent for the Portfolio under the terms of the Transfer Agency Agreement.In connection with such request, the undersigned hereby confirms to State Street, as of the date hereof, its representations and warranties set forth in the Transfer Agency Agreement. An updated Appendix A to the Transfer Agency Agreement is attached hereto. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Fund and retaining one for your records. Sincerely, MERCER FUNDS on behalf of: Mercer Opportunistic Fixed Income Fund By: /s/ Stan Mavromates Name: Stan Mavromates Title: Vice President and Chief Investment Officer Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/ Michael F. Rogers Name Michael F. Rogers Title: Executive Vice President, Duly Authorized Effective Date:August 14, 2013 Appendix A to Transfer Agency Agreement by and between Mercer Funds and State Street Bank and Trust Company Dated as of June 7, 2012 Updated as of August 14, 2013 Mercer Funds Mercer US Large Cap Growth Equity Fund Mercer US Large Cap Value Equity Fund Mercer US Small/Mid Cap Growth Equity Fund Mercer US Small/Mid Cap Value Equity Fund Mercer Non-US Core Equity Fund Mercer Core Fixed Income Fund Mercer Opportunistic Fixed Income Fund Mercer US Short Maturity Fixed Income Fund Mercer Emerging Markets Equity Fund Mercer Global Low Volatility Equity Fund
